CIRILLO, President Judge Emeritus,
dissenting:
¶ 1 Because I believe that Appellant assumed the risk and, therefore, Appellee should be absolved of any and all duties and resultant liability to Appellant, I respectfully dissent.
¶ 2 Appellant, a senior class member of her high school ski club, traveled to Appel-lee’s ski resort on January 29, 1992 to enjoy an afternoon of skiing. Appellant had been skiing for more than one year prior to this trip and considered herself an intermediate-level skier. She had, in fact, skied at Appel-lee’s resort for two seasons. Appellant had paid for a lift ticket and a ski rental equipment ticket in advance. Prior to receiving her ski equipment, Appellant signed an agreement releasing the ski shop from any and all liability for damage and injuries sustained as a result of her use of the equipment.
¶ 3 Appellant commenced skiing the slopes, traveling through at least one run before she was knocked over by an unidentified, fellow skier. The collision occurred as Appellant was finishing a run and entering a common area at the base of the ski slope into which skiers emptied. Appellant filed suit against Appellee for her injuries sustained as a result of the collision, claiming that Appel-lee was negligent in its supervision and control of skiers on its slope and in failing to warn her of the danger she experienced.
¶ 4 The trial court entered summary judgment in favor of Appellee, finding that Appellee was absolved from all liabilities because Appellant assumed the risk of the collision. In the Pennsylvania’s Skier’s Responsibility Act, 42 Pa.C.S.A. § 7102(c), upon which the trial court relied, this Commonwealth preserved the otherwise abolished doctrinal defense of assumption of the risk. Section 7102 states:
*139Downhill skiing.—
(1) The General Assembly finds that the sport of downhill skiing is practiced by a large number of citizens of this Commonwealth and also attracts to this Commonwealth large numbers of nonresidents significantly contributing to the economy of this Commonwealth. It is recognized that as in some other sports, there are inherent risks in the sport of downhill siding.
(2) The doctrine of voluntary assumption of risk as it applies to downhill skiing injuries and damages is not modified by subsections (a) and (b) [subsections relating to comparative negligence and contribution among defendants].
42 Pa.C.S.A. § 7102(c).
¶ 5 Assumption of the risk is an affirmative defense that must be proven by a defendant. “Preliminary and deliberate conduct done with an awareness of the specific risks inherent in the activity is a proper basis for implying assumption of risk.” Fish v. Gosnell, 316 Pa.Super. 565, 463 A.2d 1042, 1049 (1983).
¶ 6 It is clear that Appellant assumed the risk at Appellee’s ski resort and, therefore, that summary judgment was properly entered, as there is no issue of material fact with regard to Appellee’s duty or potential liability. Contrary to the majority, I am convinced that the term “downhill skiing” used in section 7012(c) applies to all activities related to the sport. Accordingly, it is an inherent part of downhill skiing that one empties into a basin at the bottom of a ski slope with the intent to turn around and approach the ski lift and return to the top of the slope to complete another run. Logically and reasonably, then, an experienced skier such as Appellant must have expected that other fellow skiers would be emptying into the same basin at the bottom of the mountain and could potentially collide with her.
¶ 7 As additional support for the fact that Appellant voluntarily assumed the risk, Appellant’s ski lift ticket which she had pre-purehased and wore on her person both before and during the collision states, in part:
There are inherent and other risks in the sport of skiing. These risks include, but are not limited to ... collisions with ... other skiers_ If you do not agree that the injuries, sometimes serious, resulting from these risks are not the responsibility of Seven Springs Farm, Inc. [Appellee] and do not agree that you voluntarily assume the risk of these injuries while participating in this sport, do not purchase a ticket. [Emphasis added].
Furthermore, the National Ski Association, recognizing the risk of downhill skiing, has signs printed indicating a “Skier’s Responsibility Code.” Appellant admitted that one such sign was posted at Appellee’s ski resort and that she, in fact, had reviewed the Code and was aware of its warnings which stated:
There are elements of risk in skiing that common sense and personal awareness can help reduce.
1. Ski under control and in such a manner that you can stop or avoid other Skiers or objects.
2. When skiing downhill or overtaking another skier, you must avoid the skier below you.
3. You must not stop where you obstruct a trail or are not visible from above.
4. When entering a trail or starting downhill, yield to other skiers.
5. All skiers shall use devices to prevent runaway skis.
6. You shall keep off closed trail and posted areas and observe all posted signs.
¶ 8 Based upon all the facts of record, I wholeheartedly disagree with the majority’s conclusion that there is an issue of material fact with regard to whether Appellant was engaged in “downhill skiing” at the time of the accident and, therefore, whether the assumption of the risk doctrine under section 7102(c) applies to the instant case. To me there is no issue; reasonable persons could not differ as to the conclusion that Appellant subjectively appreciated the risk she encountered and voluntarily chose to confront it. See Smith v. Seven Springs Farm, Inc., 716 F.2d 1002 (1983); Burke v. Ski America, Inc., 940 F.2d 95 (4 th Cir.1991); Kotovsky v. *140Ski Liberty Operating Corp., 412 Pa.Super. 442, 603 A.2d 663 (1992).